   Case 1:20-cr-10128-MLW Document 123-1 Filed 01/19/21 Page 1 of 5
                             Students & VIN

               Restitution
 VIN
                Amount
6319371        $91,325.00
6319380        $56,850.00
6416016        $82,100.00
6424357        $27,450.00
6319364        $14,970.00
6416037        $27,665.00
6319370        $91,325.00
6416034        $38,575.00
6416024        $74,400.00
6424346        $30,550.00
6319382        $27,350.00
6319362        $80,855.00
6424324        $25,650.00
6416025        $74,425.00
6404021        $25,865.00
6424337        $25,850.00
6319361        $37,550.00
6416029        $29,070.00
6424352         $525.00
6424354        $53,550.00
6416015        $27,065.00
6319372        $71,635.00
6422193        $25,925.00
6422194        $48,582.00
6416028        $74,400.00
6422195        $26,000.00
6401794        $74,380.00
6401793        $29,000.00
6424320        $25,650.00
6319368        $30,965.00
6424339        $24,485.00
6319374        $65,915.00
6474871        $72,550.00
   Case 1:20-cr-10128-MLW Document 123-1 Filed 01/19/21 Page 2 of 5
                             Students & VIN


6424329        $74,820.00
6319369        $94,350.00
6424125        $23,150.00
6416030        $29,400.00
6319385        $69,480.00
6416027        $43,055.00
6319375        $70,163.12
6416018        $26,450.00
6416031        $26,870.00
6319363        $46,300.00
6319383        $30,500.00
6416023        $29,050.00
6416026        $77,000.00
6319373        $97,340.00
6474872        $78,535.00
             $2,328,915.12
 Case 1:20-cr-10128-MLW Document 123-1 Filed 01/19/21 Page 3 of 5
                             Schools & VIN


 VIN            Restitution Amount

6162448            $614,488.00
6401584            $623,000.00
6309533            $657,000.00
6309554            $288,000.00
6309573            $281,040.00
6309766            $205,018.17
6309575            $218,150.00
6309592            $186,900.00
6309596            $184,200.00
6309586            $179,500.00
6309578            $167,932.50
6309518            $147,500.00
6309517            $144,817.00
6415656            $118,800.00
6309527             $79,750.00
6309771             $77,500.00
6309570             $74,922.00
6309772             $64,250.00
6415989             $63,480.00
6415657             $54,795.00
6309525            $47,775.00
6309555             $46,000.00
6309556             $46,000.00
6309561             $42,670.00
6309567             $42,243.00
6309548             $24,364.00
6309557             $40,000.00
6424100             $31,200.00
6415658             $9,450.00
6309552             $27,475.00
6309516            $111,630.00
6309515             $22,530.00
6415987             $20,000.00
 Case 1:20-cr-10128-MLW Document 123-1 Filed 01/19/21 Page 4 of 5
                             Schools & VIN


6415659             $21,150.00
6415990             $4,250.00
6415664             $17,113.00
6415662             $18,600.00
                  $5,003,492.67
Case 1:20-cr-10128-MLW Document 123-1 Filed 01/19/21 Page 5 of 5
                             TOTAL



   Total Restitution by Group:

           Students          $2,328,915.12
            Schools          $5,003,492.67
                             $7,332,407.79
